DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.

Status of claims
None of the claims have been amended and claims 1-6, 8, 10, 11, 13, 14, 16, 17, 22 and 23 remain under consideration in the application.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 
negated by the manner in which the invention was made.
5.	Claims 1-6, 8, 10, 11, 13, 14, 16, 17, 22 and 23 are rejected under 35 U.S.C. 103 

Regarding claims 1 and  2, Jianfeng et al. teaches a production line for liquefying a plurality of pieces of scrap of lead or a lead alloy (see figure 1 and EEMTV: abstract, para [0011],[0028]) the comprising; a furnace (12, see figure 1 and EEMTV: para [0011], [0024],[0028]) for heating a lead or a lead alloy to provide a pool of liquid lead or lead alloy (see EEMTV: para [0028]) with the pool having a surface; a compacting press (45, see figure 1 and EEMTV: para [0025], [0028]) for compacting a plurality of pieces of scrap of lead or lead alloy at room temperature into briquettes (see EEMTV: abstract); and a device (11 & 46, see figure 1 and EEMTV: abstract, para [0025], [0028]) for delivering the briquettes to the pool of liquid lead or lead alloy; whereby the briquettes are submerged in the pool and completely below the surface of the pool and are melted therein (see figure 1 and EEMTV: abstract, para [0025], [0028]) 
With respect to the furnace constructed and arranged to heat the lead or the lead alloy to a temperature of at least 650°F to provide a pool of liquid lead or lead alloy. The melting furnace (12, see figure 1) of Jianfeng et al. is capable of doing the same since even the exhaust gas coming from said melting furnace is said to have attained a temperature of  250-300°C  or  482-572°F (see EEMTV: para [0013], [0026]). Also, with respect to the briquette having a density of at least 10.3 g/cm3  or 10.6 g/cm3  and a weight of at least 1 kg or at least 2 kg; the pressing machine (45, see figure 1 an d EEMTV: [0025], [0028]) of Jianfeng et al. is capable of producing briquette of the same density and mass since that would be dictated by the nature of the scrap material itself and the pressing settings or force applied to the scrap material by the pressing 3 or 10.6 g/cm3 and a weight of at least 1 kg or at least 2 kg; hence said aspects of the claims is construed as being drawn to the manner of use of the claimed apparatus. Furthermore, it is well settled that apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Also, see MPEP 2144. II.
Jianfeng et al., although teaches a preheater (43, see figure 1 and para [0025]) provided to facilitate easy compacting or pressing of the lead scrap in compacting unit or pressing mechanism  downstream and therefore does not lack a scrap preheating device as in claim 1 as instantly amended. However, the exclusion clause introduced into claim 1 by the amendment does not necessarily and/or patentably distinguish the claim over Jianfeng et al. because as conventionally known any unit operation in a production line can be bypassed or taken offline based on several production circumstances. In this instant case because Jianfeng et al. uses the preheater only to soften the scrap material for easy pressing in the compacting unit selection to bypass the preheater on the basis of the, size, shape or rigidity of the scrap material would have been obvious to and/or within the purview of one of ordinary skill in the art at the time the invention was made, especially when said modification does not materially 

Regarding claims 3 and 11, Jianfeng et al. teaches a production line for liquefying a plurality of pieces of scrap of lead or a lead alloy (see figure 1 and EEMTV: abstract) comprising; a furnace (12, see figure 1 and EEMTV: para [0011], [0024],[0028]) for heating a lead or a lead alloy to provide a pool of liquid lead or lead alloy (see EEMTV: para [0028]) that generates an exhaust gas coming therefrom that has  a temperature of 250-300°C  or  482-572°F (see EEMTV: para [0013], [0026]); hence said smelting furnace would reasonably be expected to be able to maintain a pool of lead or lead alloy at a temperature of at least 650°F or at least  750°F in the same way as claimed. Jianfeng et al. also teaches compacting press (45, see figure 1 and EEMTV: para [0025], [0028]) and a caster or casting machine (14, see figure 1 and EEMTV: para [0014], [0028]).
Jianfeng et al. is silent with respect to the claimed compacting press briquette 
production capacity of at least 1,900 kg per hour of briquettes, furnace briquette 
consumption capacity of at least 1,900 kg per hour and caster constructed and arranged 2to receive at least 2,300 kg per hour of liquid lead. However all these claimed features are substantially drawn to the scale or size of the production line. However, it is well settled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.04.IV.A. In this instant case, scaling up or down the production line of Jianfeng et al. at the time of the invention to achieve the claimed production capacity would have 

	Regarding claim 4, Jianfeng et al. teaches a production line for liquefying a 
plurality of pieces of scrap of lead or a lead alloy (see figure 1 and EEMTV: abstract) comprising; a punching press and recycling or conveyance system (4, see figure 1 and EEMTV: para [0024], [0028] and claim 1) constructed and arranged to punch lead or a lead alloy from the solid strip to produce a web of a series of connected battery grids and a plurality of pieces of scrap, and convey and deliver the pieces of scrap to the compacting press (45, see figure 1 and EEMTV: para [0025], [0028]). Jianfeng et al. is silent with respect to the claimed compacting press scrap receipt rate of at least 1,900 kg per hour from the punching press. However this claimed feature of the compacting press is substantially drawn to the scale or size of the claimed production line. However, it is well settled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.04.IV.A. In this instant case, scaling up or down the production line of Jianfeng et al. at the time of the invention to achieve this claimed production capacity would have been obvious to one of ordinary skill in that is the desired production  goal.
Regarding claims 5, 6, 8, 10, 13, 14, 16, 22 and 23, Jianfeng et al. teaches compacting press (45, see figure 1 and EEMTV: abstract, para [0025], [0028]) for densifying the pieces of scrap to briquette but fails to particularly teach a compacting press is constructed and arranged to produce briquettes having a density of at least 10.6 g/cm3 and a weight in the range of 2 to 25 kg and briquettes having a density 

a nominal thickness of at least 0.1 meter without breaking the briquettes.
 However, the compacting press of Jianfeng et al. would reasonably be expected to be able to achieve said claimed briquette density and mass since this production parameters would be dictated by the nature of scrap material itself and the pressing settings or force applied to the scrap material by the pressing machine or compaction press.
Regarding claim 17, Jianfeng et al. also teaches a production line comprises a caster or a continuous casting unit (1, see abstract, claim 1 and figure 1) and a compacting press (45, see figure 1). With respect to functional limitations or process step, because Jianfeng et al. teaches a caster and a compacting press; thus if desired said apparatus of Jianfeng et al.  can be  employed or operated in the  recited manner or claim 17, even if such a manner of operation is not shown or suggested by Jianfeng et al., Furthermore, it is well settled that  that manner or method of use of an apparatus cannot be relied upon to fairly further distinguish claims to the apparatus itself. See MPEP 2114.
Response to Arguments
6.	Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive. 
	Applicant principal argument is that Claim 1 as amended  calls for "a compacting press constructed and arranged to compact a plurality of pieces of scrap of lead or lead alloy at room temperature"  and U.S.S.N. 16/274,644 August 9, 2021"wherein the production line for liquefying the plurality 
of pieces of scrap of lead or a lead alloy lacks a scrap preheating device." 

In response, it is noted that while Jianfeng et al. production line does not lack a preheating device as recited in claim 1 as instantly amended, it should also be mentioned that the provision of the preheater as an additional feature in the Jianfeng et al.’s production line is merely to facilitate easy compacting or pressing of the lead scrap in compacting unit downstream. Therefore, the exclusion clause introduced into claim 1 by the amendment does not necessarily and/or patentably distinguish the claim over Jianfeng et al. because as conventionally known, any unit operation in a production line can be bypassed or taken offline based on several production circumstances. In this instant case because Jianfeng et al. uses the preheater only to soften the scrap material for easy pressing in the compacting unit; selection to bypass the preheater on the basis of the size, shape or rigidity of the scrap material would have been obvious to and/or within the purview of one of ordinary skill in the art at the time the invention was made.                        

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ralicki (US 7,448,318), Kim et al. (US 9,187,801) and Henry et al. (US 1,951,932) are also cited in PTO-892
8.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.

conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733